DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “120” (fig. 1; housing), “118” (fig. 1; media), “126” (fig. 1; fluid) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “100” ([45]; fig. 1); and “822 ([125]; fig. 11).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2146” (fig. 3B, 3C, 3D); “205” (fig. 5A, 5B, 5C; Examiner suggests amending specification to so reference); “320A” (figs. 6A & 6B; first connector) and “320B” (figs. 6A & 6B; second connector); “6155” (fig. 9; main body); “8142” (fig. 11); and “811A” & “811B” & “811C” (fig. 11).  
The drawings are objected to because:
(incorrect labeling) in fig. 5A, medial surface “2149” of first engaging element 2147 ([62]) appears to be pointing at a medial surface of the second engaging element, and related thereto, the second engagement element 2151 is not labeled in fig. 5A;
(incorrect labeling) in fig. 5B, second engagement element “2151” appears to be pointing to the proximal (2150) portion/surface of the first engagement element 2147, and related thereto and as noted above, “2149” of first engaging element 2147 ([62]) appears to be pointing at a medial surface of the second engaging element.
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection(s) to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. 
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
of use of phrases which can be implied (“Various embodiments described herein relate to apparatuses and methods associated with”);
extensive mechanical & design details; and 
insufficient assistance to the reader in deciding whether to consult the full patent, such as lack of inclusion of preferred embodiments and applications (for example, see: [8] pertaining to use with bodily .
 Correction is required.  See MPEP § 608.01(b).
Claim Objections
Applicant is respectfully reminded that a series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). In particular the Examiner objects to claim 13 depending upon claim 10, with independent claim 12 interjecting therebetween. See 112(b)/2nd indefinite rejection below, noting that there appears to merely be a typo in the claim dependency. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15,
 there is insufficient antecedent basis for the limitation "fluidic sealing agent" in the claim. The Examiner has looked to the disclosure for guidance and found that both the media ([3]) and the fluidic sealing agent ([9]) can be a gel and are generally discussed as being in the same location, therefore for the purpose of examination the Examiner interprets “fluidic sealing agent” as referencing the “media” of the independent claim from which claim 15 depends.
Regarding claims 13-16, 
 there is insufficient antecedent basis for the limitation "the assembly" in the claims. The Examiner notes in particular that independent claim 1 (and dependent claim 10) was the “apparatus”, whereas independent claim 12 was the “assembly”. It is unclear if Applicant intended to reference the apparatus of claim 10 in dependent claim 13, or to reference the assembly of claim 12 in dependent claim 13, and further notes that by depending from claim 10 many dependent limitations are redundant, conflicting, lack antecedent basis, or are otherwise unclear by reintroducing claim elements. For the purpose of examination, based upon the above analysis and the assumption of a single mistake being a higher probability, the Examiner considers the dependency as being a typo (i.e., claim 13 should depend upon independent claim 12; see interview summary tentatively confirming this claim interpretation). Appropriate correction clarifying the claim interpretation is required. 
Dependent claim(s) of rejected claim(s) is/are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-6, 9, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al (US 20110005326 A1; hereafter “Bentley”) in view of Tripp et al (US 5273047 A; hereafter “Tripp”) and in further view of Gagne et al (US 20160327416 A1; hereafter “Gagne”).
*claim 13 interpretation as depending upon 12


    PNG
    media_image1.png
    332
    408
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Bentley teaches a sensing apparatus (fig. 4, sensor 10) (Title “SENSOR PACKAGE ASSEMBLY HAVING AN UNCONSTRAINED SENSE DIE”) comprising: 
a sensor (fig. 4, sense die 21) disposed on a substrate (fig. 4, substrate 22); and 
an engagement member (fig. 4, cover 11) connected to the substrate (fig. 4, substrate 22) about the sensor (fig. 4, sense die 21), the engagement member (fig. 4, cover 11) comprising a generally columnar sealing member (columnar portion of cover 11 including port 14) configured to engage (so capable) an inner cylindrical surface of a receiving tube (not shown; at once envisaged by an ordinary artisan that a tube would be received onto port 14; additional obviousness analysis provided below),
 wherein the generally columnar sealing member (columnar portion of cover 11 including port 14) defines an axial bore (bore through cover 11 with port 14) extending from a proximal end (proximal end columnar portion of 11 with 14) to a distal end (distal end of columnar portion of 11 with 14), wherein the generally columnar sealing member (columnar portion of cover 11 including port 14) is configured to (so capable) receive (via port 14) one or more media (silent to the media; additional obviousness analysis provided below) in the axial bore (bore through cover 11 with port 14), such that the sensor (fig. 4, sense die 21) is configured to detect a force applied to the media at or proximate the distal end (distal end of columnar portion of 11 with 14) (Abstract “pressure detection mechanism”), 
wherein the generally columnar sealing member (columnar portion of cover 11 including port 14) comprises an outer sealing surface (outer sealing surface of port 14) defining one or more engaging elements (barbed portion outer sealing surface of port 14) extending circumferentially about a diameter of the generally columnar sealing member (columnar portion of cover 11 including port 14), wherein the one or more engaging elements (barbed portion outer sealing surface of port 14) are configured to (so capable) engage the inner cylindrical surface of the receiving tube (not shown) to resist removal (via barbed portion) of the sensing apparatus (fig. 4, sensor 10) during operation.  
Bentley does not explicitly state items: 1) that the engagement element is actually engaging an inner cylindrical surface of a receiving tube; and 2) a media in the axial bore.
However, the Examiner notes that the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987), see also MPEP 2144(II). In the present case, the wherein statements to receive media in the bore and engage in a receiving member are not directed to including as a structural limitation the media as part of the apparatus, nor to including a receiving member as part of the apparatus.
Regarding item 1), the Examiner takes Official Notice that receiving tubes are conventional in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert Bentley’s barbed portion of Bentley’s engagement element into a conventional receiving tube for the expected purpose of enabling the port access to the receiving tube for pressure detecting measurements thereof.

    PNG
    media_image2.png
    371
    295
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    381
    296
    media_image3.png
    Greyscale

	Further regarding item 1), Gagne teaches a housing (fig. 4, housing 16) defining 
a conduit (fig. 4, conduit 14) configured to allow fluid therethrough, the conduit (fig. 4, conduit 14) defining a conduit wall (wall of conduit 14); and 
a receiving tube (fig. 4, sensor mount 28) having a first opening (opening for sensor entry), and a second opening (opening into conduit 14) in the conduit wall (wall of conduit 14), an axial receiving bore (bore through sensor mount 28) extending from the first opening (opening for sensor entry) to the second opening (opening into conduit 14) and an inner cylindrical surface (inner surface of sensor mount 28) defining at least a portion of the axial receiving bore (bore through sensor mount 28) (Title “FLUID MONITORING ASSEMBLY WITH SENSOR FUNCTIONALITY”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gagne’s housed conduit and receiving tube with Bentley’s assembly by inserting Bentley’s barbed portion of Bentley’s engagement element into said receiving tube for the expected purpose of enabling the port supported access to the receiving tube for pressure detecting measurements thereof which increases the versatility and marketability of Bentley’s assembly while providing resistance to high fluid pressures contained within the conduit.
Regarding item 2), Tripp teaches a well-known media (gel material 70) (col. 7, ll. 44-58 “The bowl-shaped member 68 is filled with a well-known silicon gel material 70 which is commonly used in the art to provide electrical isolation so that the front side 62 of the transducer diaphragm does not come into contact with the liquid contained in the fluid passageway 26”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trip’s gel material with Bentley’s sensor apparatus thereby providing to Bentley’s port a well-known material commonly used in the art which provides isolation for the sensor thereby providing increased protection thereto. 

Regarding independent claim 12,
 Bentley teaches a pressure reading assembly (fig. 4) (Title “SENSOR PACKAGE ASSEMBLY HAVING AN UNCONSTRAINED SENSE DIE”) comprising: 
a sensing apparatus (fig. 4, sensor 10) comprising: 
a pressure sensor (fig. 4, sense die 21) disposed on a substrate (fig. 4, substrate 22); and 
an engagement member (fig. 4, cover 11) connected to the substrate (fig. 4, substrate 22) about the sensor (fig. 4, sense die 21), the engagement member (fig. 4, cover 11) comprising a generally columnar sealing member (columnar portion of cover 11 including port 14) configured to (so capable) engage an inner cylindrical surface of a receiving tube (not shown; at once envisaged by an ordinary artisan that a tube would be received onto port 14; additional obviousness analysis provided below), 
wherein the generally columnar sealing member (columnar portion of cover 11 including port 14) defines an axial bore (bore through cover 11 with port 14) extending from a proximal end (proximal end columnar portion of 11 with 14) to a distal end (distal end of columnar portion of 11 with 14), 
wherein the generally columnar sealing member (columnar portion of cover 11 including port 14) is configured to (so capable)59Attorney Docket No. 066849/528173 (H0067409) receive one or more media (silent to media; additional obviousness analysis provided below) in the axial bore (bore through cover 11 with port 14), such that the sensor (fig. 4, sense die 21) is configured to detect a force applied to the media at or proximate the distal end (distal end of columnar portion of 11 with 14) caused by a fluid (Abstract “pressure detection mechanism”), 
wherein the generally columnar sealing member (columnar portion of cover 11 including port 14) comprises an outer sealing surface (outer sealing surface of port 14) defining one or more engaging elements (barbed portion outer sealing surface of port 14) extending circumferentially about a diameter of the generally columnar sealing member (columnar portion of cover 11 including port 14), wherein the one or more engaging elements (barbed portion outer sealing surface of port 14) are configured to (so capable) engage the inner cylindrical surface of the receiving tube (not shown) to resist removal (via barbed portion) of the pressure sensing assembly (fig. 4) from the receiving tube (not shown) during operation.  
	Bentley does not teach items: 1) a housing defining 
a conduit configured to allow fluid therethrough, the conduit defining a conduit wall; and 
a receiving tube having a first opening, and a second opening in the conduit wall, an axial receiving bore extending from the first opening to the second opening and an inner cylindrical surface defining at least a portion of the axial receiving bore; and 2) a media in the axial bore.
	Regarding item 1), Gagne teaches a housing (fig. 4, housing 16) defining 
a conduit (fig. 4, conduit 14) configured to allow fluid therethrough, the conduit (fig. 4, conduit 14) defining a conduit wall (wall of conduit 14); and 
a receiving tube (fig. 4, sensor mount 28) having a first opening (opening for sensor entry), and a second opening (opening into conduit 14) in the conduit wall (wall of conduit 14), an axial receiving bore (bore through sensor mount 28) extending from the first opening (opening for sensor entry) to the second opening (opening into conduit 14) and an inner cylindrical surface (inner surface of sensor mount 28) defining at least a portion of the axial receiving bore (bore through sensor mount 28) (Title “FLUID MONITORING ASSEMBLY WITH SENSOR FUNCTIONALITY”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gagne’s housed conduit and receiving tube with Bentley’s assembly by inserting Bentley’s barbed portion of Bentley’s engagement element into said receiving tube for the expected purpose of enabling the port supported access to the receiving tube for pressure detecting measurements thereof which increases the versatility and marketability of Bentley’s assembly while providing resistance to high fluid pressures contained within the conduit.
Regarding item 2), Tripp teaches a well-known media (gel material 70) in an axial bore (fig. 3, opening 21) (col. 7, ll. 44-58 “The bowl-shaped member 68 is filled with a well-known silicon gel material 70 which is commonly used in the art to provide electrical isolation so that the front side 62 of the transducer diaphragm does not come into contact with the liquid contained in the fluid passageway 26”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Trip’s gel material with Bentley’s sensor apparatus thereby providing to Bentley’s port a well-known material commonly used in the art which provides isolation for the sensor thereby providing increased protection thereto. 

Regarding claim 2, which depends on claim 1, 
 Bentley teaches wherein the one or more engaging elements (barbed portion outer sealing surface of port 14) stand proud of at least a portion (portion of outer sealing surface of port 14 which is not further extending) of the outer sealing surface (outer sealing surface of port 14) of the generally columnar sealing member (columnar portion of cover 11 including port 14) and define an asymmetrical shape (barbed shape) relative to the insertion direction.  

Regarding claim 4, which depends on claim 1, 
 Bentley teaches wherein one of the one or more engaging elements (barbed portion outer sealing surface of port 14) defines an inclined surface (inclined surface along barbed portion of port 14) defined circumferentially about a distal opening (opening for port 14 at distal end) of the axial bore (bore through cover 11 with port 14) at the distal end (distal end of columnar portion of 11 with 14) of the generally columnar sealing member (columnar portion of cover 11 including port 14).  

Regarding claim 5, which depends on claim 1, 
 Bentley as modified (see analysis of claim 1) suggests wherein the outer sealing surface (outer sealing surface of port 14) of the generally columnar sealing member (columnar portion of cover 11 including port 14) is configured to (so capable; see also obviousness analysis for claim 1) form an adhesive-free interface (no adhesive) with the inner cylindrical surface of the receiving tube (as previously modified to so include), such that the engagement of the outer sealing surface (outer sealing surface of port 14) with the inner cylindrical surface is configured to support (via the barbed portion) the force applied to the media (as previously modified to so include a well-known and commonly employed gel).  

Regarding claim 6, which depends on claim 1, 
 Bentley as modified suggests wherein the one or more engaging elements (barbed portion outer sealing surface of port 14) are configured (so capable) to cause an asymmetrical friction force against the inner cylindrical surface (as previously modified to include a receiving tube) such that the friction force between the generally columnar sealing member (columnar portion of cover 11 including port 14) and the inner cylindrical surface is greater during application of a force to the generally columnar sealing member (columnar portion of cover 11 including port 14) in a removal direction defined from the distal end (distal end of columnar portion of 11 with 14) towards the proximal end (proximal end columnar portion of 11 with 14) than during application of the force to the generally columnar sealing member (columnar portion of cover 11 including port 14) in an insertion direction defined from the proximal end (proximal end columnar portion of 11 with 14) towards the distal end (distal end of columnar portion of 11 with 14) (Examiner emphasizes that barb is easier to push into a tube than to pull out of a tube).  

Regarding claim 9, which depends on claim 1, 
 Bentley teaches wherein the one or more engaging elements (barbed portion outer sealing surface of port 14) comprise one or more protrusions (barb) extending radially outwardly and angled at least partially towards the proximal end (proximal end columnar portion of 11 with 14).  

Regarding claim 17, which depends on claim 12, 
 Bentley teaches wherein at least one of the one or more engaging elements (barbed portion outer sealing surface of port 14) are positioned at or proximate the distal end (distal end of columnar portion of 11 with 14) of the generally columnar sealing member (columnar portion of cover 11 including port 14).  

Regarding claim 13, which as best understood depends on claim 12, 
 Bentley as modified suggests wherein the one or more engaging elements (barbed portion outer sealing surface of port 14) are configured (so capable) to cause an asymmetrical friction force against the inner cylindrical surface (as previously modified to include a receiving tube) such that the friction force between the generally columnar sealing member (columnar portion of cover 11 including port 14) and the inner cylindrical surface is greater during application of a force to the generally columnar sealing member (columnar portion of cover 11 including port 14) in a removal direction defined from the distal end (distal end of columnar portion of 11 with 14) towards the proximal end (proximal end columnar portion of 11 with 14) than during application of the force to the generally columnar sealing member (columnar portion of cover 11 including port 14) in an insertion direction defined from the proximal end (proximal end columnar portion of 11 with 14) towards the distal end (distal end of columnar portion of 11 with 14) (Examiner emphasizes that barb is easier to push into a tube than to pull out of a tube).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Tripp, Gagne, and in further view of Globe Scientific Laboratory Consumables for Routine Urinalysis Applications (hereafter “Globe Scientific”).
Regarding claim 3, which depends on claim 2, 
 Bentley teaches wherein at least one of the one or more engaging elements (barbed portion outer sealing surface of port 14) comprises: 
 a portion that extends about the generally columnar sealing member (columnar portion of cover 11 including port 14) in a circumferential direction; 
 a proximal portion in a proximal direction and extending about the generally columnar sealing member (columnar portion of cover 11 including port 14) in the circumferential direction, wherein the proximal portion is at a first reflex angle.
Bentley does not teach wherein at least one of the one or more engaging elements comprises: 
 a medial portion that is flat in an axial direction and extends about the generally columnar sealing member in a circumferential direction; 
 a proximal portion adjacent the medial portion in a proximal direction and extending about the generally columnar sealing member in the circumferential direction, wherein an intersection of the medial portion and the proximal portion defines a first reflex angle; and 
 a distal portion adjacent the medial portion in a distal direction and extending about the generally columnar sealing member in the circumferential direction, wherein an intersection of 57Attorney Docket No. 066849/528173 (H0067409) the medial portion and the distal portion defines a second obtuse angle greater than the first reflex angle.  

    PNG
    media_image4.png
    759
    698
    media_image4.png
    Greyscale

Globe Scientific teaches a generally columnar sealing member (figure, flanged plug stopper 89497-846) wherein at least one of one or more engaging elements (flange portions) comprises: 
 a medial portion (medial portion of a flange) that is flat in an axial direction and extends about the generally columnar sealing member (flanged plug stopper) in a circumferential direction; 
 a proximal portion (proximal portion of a flange) adjacent the medial portion (medial portion of a flange) in a proximal direction and extending about the generally columnar sealing member (flanged plug stopper) in the circumferential direction, wherein an intersection of the medial portion (medial portion of a flange) and the proximal portion (proximal portion of a flange) defines a first reflex angle; and 
 a distal portion (distal portion of flanged plug stopper near flange) adjacent the medial portion (medial portion of a flange) in a distal direction and extending about the generally columnar sealing member (flange plug stopper) in the circumferential direction, wherein an intersection of 57Attorney Docket No. 066849/528173 (H0067409) the medial portion (medial portion of a flange) and the distal portion (distal portion of flanged plug stopper near flange) defines a second obtuse angle greater than the first reflex angle.  
 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Globe Scientific’s flanged configuration with Bentley’s barb thereby saving on material costs by reducing the amount of material on the proximal side.

Claim(s) 10-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Tripp, Gagne, and in further view of Moriuchi et al (US 5097841 A; hereafter “Moriuchi”).
Regarding claim 10 and claim 11, where claim 10 depends on claim 1 and where claim 11 depends on claim 10,
 Bentley does not teach items: 1) wherein the generally columnar sealing member further comprises a flange at a distal opening of the axial bore, the flange defining an aperture at the distal end of the generally columnar sealing member, the flange configured to have a width in an inward radial direction such that a portion of the flange forms a partial covering for the axial bore, wherein the flange is configured to engage at least a portion of the media; and 2) wherein the flange further comprises a contact surface having a positive slope in a distal direction and an inward radial direction.


    PNG
    media_image5.png
    301
    471
    media_image5.png
    Greyscale

Regarding items 1) and 2),
 Moriuchi teaches wherein a generally columnar sealing member (fig. 1, coupling lid 20) further comprises a flange (radial portion of lid 20) at a distal opening (distal opening of lid 20) of the axial bore (bore through lid 20), the flange (radial portion of lid 20) defining an aperture (aperture of lid 20) at the distal end of the generally columnar sealing member (fig. 1, coupling lid 20), the flange (radial portion of lid 20) configured to have a width in an inward radial direction such that a portion of the flange (radial portion of lid 20) forms a partial covering for the axial bore (bore through lid 20), wherein the flange (radial portion of lid 20) is configured to engage at least a portion of a media (fig. 1, transmitting medium 21); and 2) wherein the flange (radial portion of lid 20) further comprises a contact surface (contact surface of lid 20) having a positive slope in a distal direction (distal is away from sensor chip 18) and an inward radial direction (col. 13, ll. 12-28 “The communication through-hole 16 which provides communication between the sensor-accommodating chamber 17 and the fluid chamber 15 in the housing 11 is tapered in such a manner that the inner diameter of the through-hole 16 becomes progressively larger toward the sensor-accommodating chamber 17. The coupling lid 20 also has a tapered outer periphery which corresponds to the aforesaid taper”; col. 17, ll. 3-12 “no bubble is generated in this hollow space”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moriuchi’s flanged and media filled seal design with Bentley’s seal thereby providing structurally supported media for isolation and pressure measurements while avoiding bubbles and thus increasing resiliency and sensor accuracy.

Regarding claim 14 and as best understood claim 15, where claim 14 depends on claim 13 and where claim 15 depends on claim 14, 
 Bentley does not teach items: 1) wherein the generally columnar sealing member further comprises a flange at a distal opening of the axial bore, the flange defining an aperture at the distal end of the generally columnar sealing member, the flange configured to have a width in an inward radial direction such that a portion of the flange forms a partial covering for the axial bore of the generally columnar sealing member; and 2) wherein the axial bore is oriented perpendicular to a flow direction of the conduit, such that the media is configured to be in fluidic communication with the fluid via the aperture.  
Regarding items 1) and 2),
 Moriuchi teaches wherein a generally columnar sealing member (fig. 1, coupling lid 20) further comprises a flange (radial portion of lid 20) at a distal opening (distal opening of lid 20) of the axial bore (bore through lid 20), the flange (radial portion of lid 20) defining an aperture (aperture of lid 20) at the distal end of the generally columnar sealing member (fig. 1, coupling lid 20), the flange (radial portion of lid 20) configured to have a width in an inward radial direction such that a portion of the flange (radial portion of lid 20) forms a partial covering for the axial bore (bore through lid 20); and 2) wherein the axial bore (bore through lid 20) is oriented perpendicular to a flow direction of the conduit (fig. 1, fluid chamber 15), such that the media (fig. 1, transmitting medium 21) is configured to be in fluidic communication with the fluid via the aperture (aperture of lid 20) (col. 13, ll. 12-28; col. 17, ll. 3-12 “no bubble is generated in this hollow space”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moriuchi’s flanged and media filled seal design with Bentley’s seal thereby providing structurally supported media for isolation and pressure measurements while avoiding bubbles and thus increasing resiliency and sensor accuracy.

Regarding claim 16, which depends on claim 15, 
 Bentley as modified (see analysis of independent claim) suggests wherein coupling the portion of the generally columnar engaging elements (barbed portion outer sealing surface of port 14) with the receiving tube (as previously modified) of the housing (as previously modified) forms an adhesive-free interface therebetween (no adhesive), such that the engagement of the outer sealing surface (outer sealing surface of port 14) with the inner cylindrical surface is configured to support (via the barbed portion) the force applied to the media (as previously modified to so include a well-known and commonly employed gel).  

Claim(s) 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Tripp, Gagne, and in further view of Tennican et al (US 20070167910 A1; hereafter “Tennican”). 


Regarding claim 7 and claim 8, where claim 7 depends on claim 1 and where claim 8 depends on claim 7, 
 Bentley does not teach items: 1) wherein the engagement member further comprises: a generally columnar receiving collar coupled to the substrate and positioned about the sensor, at least a portion of the generally columnar sealing member configured to be disposed about at least a portion of the generally columnar receiving collar, such that the at least the portion of the generally columnar receiving collar is configured to be disposed in the axial bore of the generally columnar sealing member; and 2) wherein the generally columnar sealing member has an innermost diameter, relative to an axis defined from the distal end to the proximal end, that is less than an outermost diameter of the generally columnar receiving collar, such that the sealing 58Attorney Docket No. 066849/528173 (H0067409) member is configured to stretch around the generally columnar receiving collar and be frictionally secured to the generally columnar receiving collar.

    PNG
    media_image6.png
    509
    344
    media_image6.png
    Greyscale

Regarding items 1)-2):
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to form a seal into an outer elastic portion and an inner structurally supporting portion which would have the expected advantage of allowing for the outer sealing portion to be replaceable when worn and further to allow for the material composition of the outer seal and structural supporting portion to vary thus allowing for choosing of a preferred material for each to optimize the respective sealing qualities and structurally qualities.
Furthermore, Tennican teaches wherein an engagement member (fig. 5A, valve 300) comprises: a generally columnar receiving collar (fig. 5A, body 302), at least a portion of a generally columnar sealing member (fig. 5A, cap 310) configured to be disposed about at least a portion of the generally columnar receiving collar (fig. 5A, body 302), such that the at least the portion of the generally columnar receiving collar (fig. 5A, body 302) is configured to be disposed in the axial bore (bore of cap 310) of the generally columnar sealing member (fig. 5A, cap 310), and wherein the generally columnar sealing member (fig. 5A, cap 310) has an innermost diameter, relative to an axis defined from the distal end (distal end of cap 310) to the proximal end (proximal end of cap 310), that is less than an outermost diameter of the generally columnar receiving collar (fig. 5A, body 302), such that the sealing 58Attorney Docket No. 066849/528173 (H0067409)member (fig. 5A, cap 310) is configured to stretch around the generally columnar receiving collar (fig. 5A, body 302) and be frictionally secured to the generally columnar receiving collar (fig. 5A, body 302) ([0058] “elastomeric materials”; [0057] “Valve 300 can be, for example, a push-pull type valve as illustrated in FIG. 5A. In the configuration shown, the push-pull valve body has a larger projection 306 at the inserted end of the valve. The presence of the large projection can provide a shape configuration to assist in positioning and/or retaining the valve within the port when pulling the valve into an open position”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make separable Bentley’s seal—as further supported by Tennican’s supported and retained seal/collar configuration—thereby providing the expected benefits as put forth above inclusive of allowing for the outer sealing portion to be replaceable when worn and for optimization of the respective preferred materials for the sealing quality and structural quality of the collar and sealing portion.

Regarding claim 18 and claim 19, where claim 18 depends on claim 12 and where claim 19 depends on claim 18, 
 Bentley does not teach items: 1) further comprising: a generally columnar receiving collar coupled to the substrate and positioned about the sensor, at least a portion of the generally columnar sealing member configured to be disposed about at least a portion of the generally columnar receiving collar, such that the at least the portion of the generally columnar receiving collar is configured to be disposed in the axial bore of the generally columnar sealing member; and 2) wherein slideably disposing at least the portion of the generally columnar sealing member about at least the portion of the generally columnar receiving collar forms an adhesive-free interface therebetween.
Regarding items 1) and 2):
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to form a seal into an outer elastic portion and an inner structurally supporting portion which would have the expected advantage of allowing for the outer sealing portion to be replaceable when worn and further to allow for the material composition of the outer seal and structural supporting portion to vary thus allowing for choosing of a preferred material for each to optimize the respective sealing qualities and structurally qualities.
Furthermore, Tennican teaches wherein an engagement member (fig. 5A, valve 300) comprises: a generally columnar receiving collar (fig. 5A, body 302), at least a portion of a generally columnar sealing member (fig. 5A, cap 310) configured to be disposed about at least a portion of the generally columnar receiving collar (fig. 5A, body 302), such that the at least the portion of the generally columnar receiving collar (fig. 5A, body 302) is configured to be disposed in the axial bore (bore of cap 310) of the generally columnar sealing member (fig. 5A, cap 310), and wherein the generally columnar sealing member (fig. 5A, cap 310) has an innermost diameter, relative to an axis defined from the distal end (distal end of cap 310) to the proximal end (proximal end of cap 310), that is less than an outermost diameter of the generally columnar receiving collar (fig. 5A, body 302), such that the sealing 58Attorney Docket No. 066849/528173 (H0067409)member (fig. 5A, cap 310) is configured to stretch around the generally columnar receiving collar (fig. 5A, body 302) and be frictionally secured to the generally columnar receiving collar (fig. 5A, body 302), and wherein slideably disposing at least the portion of the generally columnar sealing member (fig. 5A, cap 310) about at least the portion of the generally columnar receiving collar (fig. 5A, body 302) forms an adhesive-free interface therebetween (no adhesive) ([0058] “elastomeric materials”; [0057] “Valve 300 can be, for example, a push-pull type valve as illustrated in FIG. 5A. In the configuration shown, the push-pull valve body has a larger projection 306 at the inserted end of the valve. The presence of the large projection can provide a shape configuration to assist in positioning and/or retaining the valve within the port when pulling the valve into an open position”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make separable Bentley’s seal—as further supported by Tennican’s supported and retained seal/collar configuration—thereby providing the expected benefits as put forth above inclusive of allowing for the outer sealing portion to be replaceable when worn and for optimization of the respective preferred materials for the sealing quality and structural quality of the collar and sealing portion.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Gagne and in further view of Moriuchi.
Regarding independent claim 20,
 Bentley teaches a method comprising: 
providing a sensing apparatus (fig. 4, sensor 10) (Title “SENSOR PACKAGE ASSEMBLY HAVING AN UNCONSTRAINED SENSE DIE”) comprising: 
a sensor (fig. 4, sense die 21) disposed on a substrate (fig. 4, substrate 22); and 
an engagement member (fig. 4, cover 11) connected to the substrate (fig. 4, substrate 22) about the sensor (fig. 4, sense die 21), the engagement member (fig. 4, cover 11) comprising a generally columnar sealing member (columnar portion of cover 11 including port 14) configured to (capable of) engage an inner cylindrical surface of a receiving tube (not shown; at once envisaged by an ordinary artisan that a tube would be received onto port 14; additional obviousness analysis provided below), 
wherein the generally columnar sealing member (columnar portion of cover 11 including port 14) defines an axial bore (bore through cover 11 with port 14) extending from a proximal end (proximal end columnar portion of 11 with 14) to a distal end (distal end of columnar portion of 11 with 14), 
wherein the generally columnar sealing member (columnar portion of cover 11 including port 14) is configured to (capable of) receive one or more media in the axial bore (bore through cover 11 with port 14), such that the sensor (fig. 4, sense die 21) is configured to detect a force applied at or proximate the distal end (distal end of columnar portion of 11 with 14), 
wherein the generally columnar sealing member (columnar portion of cover 11 including port 14) comprises an outer sealing surface (outer sealing surface of port 14) defining one or more engaging elements (barbed portion outer sealing surface of port 14) extending circumferentially about a diameter of the generally columnar sealing member (columnar portion of cover 11 including port 14), 
wherein the one or more engaging elements (barbed portion outer sealing surface of port 14) are configured to (so capable) engage the inner cylindrical surface of the receiving tube (not shown) to resist removal (via barbed portion) of the sensor (fig. 4, sense die 21) during operation, and wherein the one or more engaging elements (barbed portion outer sealing surface of port 14) are configured to cause an asymmetrical friction force against the inner cylindrical surface such that the friction force61Attorney Docket No. 066849/528173 (H0067409) between the generally columnar sealing member (columnar portion of cover 11 including port 14) and the inner cylindrical surface (not shown) is greater during application of a force to the generally columnar sealing member (columnar portion of cover 11 including port 14) in a removal direction defined from the distal end (distal end of columnar portion of 11 with 14) towards the proximal end (proximal end columnar portion of 11 with 14) than during application of the force to the generally columnar sealing member (columnar portion of cover 11 including port 14) in an insertion direction defined from the proximal end (proximal end columnar portion of 11 with 14) towards the distal end (distal end of columnar portion of 11 with 14) (Examiner emphasizes that barb is easier to push into a tube than to pull out of a tube); 
Bentley does not teach items: 1) the generally columnar sealing member engaging in an inner cylindrical surface of a receiving tube; 2) communicating a volume of a media into the axial bore defined by the generally columnar sealing member; 3a) slideably disposing at least a portion of the engagement member into a receiving tube of a housing in the insertion direction such that the media is configured to fluidically contact a fluid being communicated through a radial passageway defined within the housing; and 3b) wherein the fluid is a bodily fluid.
Regarding items 1) and 3a), Gagne teaches a generally columnar sealing member (fig. 4, portion 32 including barb 38) engaging in an inner cylindrical surface (inner surface of sensor mount 28) of a receiving tube (fig. 4, sensor mount 28), and slideably disposing at least a portion of the engagement member (fig. 4, cover 11) into a receiving tube (fig. 4, sensor mount 28) of a housing (fig. 4, housing 16) in the insertion direction such that the sensor (fig. 4, sensor 12; more particularly sensor element 37) (see exemplary explanation in [0039] pertaining to pressure sensing for element 37; [0045] similar numbering and corresponding features) is configured to measure a fluid being communicated through a radial passageway defined within the housing (fig. 4, housing 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gagne’s housed conduit and receiving tube with Bentley’s assembly by inserting Bentley’s barbed portion of Bentley’s engagement element into said receiving tube for the expected purpose of enabling the port supported access to the receiving tube for pressure detecting measurements thereof which increases the versatility and marketability of Bentley’s assembly while providing resistance to high fluid pressures contained within the conduit.
Regarding items 2) and 3b) and further regarding item 3a), Moriuchi teaches communicating a volume of a media (fig. 1, transmitting medium 21) into the axial bore (bore through lid 20) defined by the generally columnar sealing member (fig. 1, coupling lid 20), and further teaches slideably disposing at least a portion of the engagement member (portion of lid 20 fitted to through-hole 16) into a receiving hole (fig. 1, through hole 16) of a housing (fig. 1, sensor-accommodating chamber 17) in the insertion direction such that the media (fig. 1, transmitting medium 21) is configured to fluidically contact a bodily fluid being communicated through a radial passageway defined within the housing (fig. 1, sensor-accommodating chamber 17) (col. 1, ll. 8-16 : pressure transducer apparatus which are used in the field of medicine and, more particularly, to a disposable pressure transducer and a desposable pressure transducer apparatus which are used for measuring the blood pressure of an organism, the inner pressure of the uterus, the innner pressure of the bladder, the pressure in the oesophagus, or other particular pressures”; col. 13, ll. 12-28 “The communication through-hole 16 which provides communication between the sensor-accommodating chamber 17 and the fluid chamber 15 in the housing 11 is tapered in such a manner that the inner diameter of the through-hole 16 becomes progressively larger toward the sensor-accommodating chamber 17. The coupling lid 20 also has a tapered outer periphery which corresponds to the aforesaid taper”; col. 17, ll. 3-12 “no bubble is generated in this hollow space”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moriuchi’s flanged and media filled seal design with Bentley’s seal thereby providing structurally supported media for isolation and pressure measurements while avoiding bubbles and thus increasing resiliency and sensor accuracy. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moriuchi’s application to the field of medicine with Bentley’s method and associated system thereby providing increased versatility and marketability, and complimentarily providing the advantages of Bentley’s sensor to the field of medicine including providing a smaller package, less costs, and a more stable and accurate sensor (Bentley, [0011]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes in particular (including paraphrasing):

    PNG
    media_image7.png
    610
    396
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    346
    411
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    395
    470
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    315
    464
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    311
    458
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    637
    464
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    480
    384
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    626
    437
    media_image14.png
    Greyscale

includes industry standard quick disconnect “sanitary-seal” configuration 


    PNG
    media_image15.png
    303
    447
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    571
    469
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    594
    462
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    327
    448
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    714
    475
    media_image19.png
    Greyscale
 
Pressure sensor (fig. 4, sense die 21) mounting using a molded seal


    PNG
    media_image20.png
    597
    482
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    546
    476
    media_image21.png
    Greyscale

US 5549276 A

    PNG
    media_image22.png
    335
    272
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    600
    398
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    366
    460
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    236
    290
    media_image25.png
    Greyscale


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856